Citation Nr: 0012451	
Decision Date: 05/10/00    Archive Date: 05/18/00

DOCKET NO.  95-10 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for an allergic disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1962 to 
June 1965 and from August 1967 to October 1968.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a July 1994 rating decision from the Denver, Colorado, 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied service connection for an allergic disorder.  

The February 1997 Board decision remanded the case to obtain 
additional medical records and a VA examination.  This matter 
is now before the Board for appellate review.  


FINDING OF FACT

The medical evidence does not include a nexus opinion 
relating a current diagnosis of allergies to active service.


CONCLUSION OF LAW

The claim of entitlement to service connection for an 
allergic disorder is not well grounded.  38 U.S.C.A. §§ 1131, 
5107 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

At the May 1962 enlistment examination, the veteran reported 
a history of hay fever, and the veteran had seasonal 
pollinosis that the examiner considered not disabling.  

A private physician's June 1962 letter stated that the 
veteran was found to be mildly sensitive to ragweed in 1952.  
His upper respiratory condition disappeared promptly with 2 
visits in August 1952, and the veteran was given 4 ragweed 
desensitization treatments in July-August 1953.  

The April 1963 diagnosis included hay fever.  In December 
1963, the veteran complained that his hands were itchy, red, 
and rough, and the examiner instructed him to not work 
outside or in water for any length of time.  In May 1964, the 
veteran reported a history of hay fever and having current 
hay fever.  In June 1964 and August 1964, the veteran 
reported possible hay fever.  In September 1964, the veteran 
reported still having trouble with hay fever.  At the April 
1965 discharge examination, the veteran reported a history of 
hay fever, and the examiner found no significant 
abnormalities.  The May 1965 diagnosis was hay fever 
syndrome.  

At the July 1967 reenlistment examination, the veteran 
reported a history of hay fever, and the examiner noted that 
the veteran had seasonal pollinosis in August 1967.  The 
October 1967 diagnosis was allergic rhinitis, and the August 
1968 diagnosis was seasonal rhinitis.  In September 1968, a 
military psychiatrist noted symptoms of tension and allergic 
symptomatology and recommended a discharge for the veteran.  
However, vision problems were the only defects noted at the 
discharge examination later in September 1968.   

The April 1987 patient record from the veteran's private 
physician stated a diagnosis of hay fever.  The examiner 
stated that the veteran was seen in September 1969.  He had a 
positive clinically significant reaction to various molds, 
weeds, insects, and foods, and several other items.  

Numerous treatment records from 1988-1999 showed that, 
approximately every 2 weeks, the veteran received injections 
and medications to treat allergies to dust, trees, grass, 
weeds, sage mix, and ragweed.  

The veteran underwent a VA examination in October 1993.  The 
veteran reported receiving injections twice each month at the 
VA allergy clinic.  The veteran was allergic to house dust, 
trees, and molds.  The diagnosis was environmental allergies 
with sneezing, well controlled with desensitization 
injections.  

The representative's August 1996 statement alleged that the 
veteran's allergies were aggravated during service because 
there was no active symptomatology or clinical findings of 
allergies when the veteran entered service.  

The veteran underwent a VA examination in December 1999.  The 
examiner reviewed the veteran's claims file and medical 
records.   The veteran reported having hay fever symptoms 
since his early teens.  During military field training, he 
was exposed to pollens and dust that made his hay fever 
symptoms clearly worse.  While on ship, diesel fumes often 
exacerbated his symptoms.  The veteran distinctly remembered 
that the use of antihistamines was more frequent in the 
military when he was exposed to increased amounts of 
allergens.  He now received immunotherapy for severe allergy 
reactions.  The diagnosis was seasonal allergic rhinitis.  
The examiner opined that, in terms of the etiology of any 
current allergy disorder, it was more likely idiopathic 
seasonal allergic rhinitis with reaction to environmental 
allergens.  The examiner opined that the hay fever noted 
throughout the veteran's service was a continuation of a pre-
existing allergic disorder that clearly increased in service 
due to repeated exposure to allergens during field training.  
The examiner opined that there was insufficient evidence, at 
this time, to determine whether previous exacerbations of 
seasonal allergic rhinitis in service contributed to the 
severity of the veteran's current symptoms of allergies.  


Criteria

The Court of Appeals for Veterans Claims (Court) has held 
that a well-grounded claim requires competent evidence of 
current disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  See 
Epps v. Brown, 126 F.3d. 1464, 1468 (Fed. Cir. 1997); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 
(Fed. Cir. 1996).  Such a claim need not be conclusive but 
only possible to satisfy the initial burden of § [5107(a)]."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Analysis

The claim of entitlement to service connection for an 
allergic disorder is not well grounded.  The medical evidence 
included a current diagnosis of an allergic disorder because 
the October 1993 diagnosis was environmental allergies, and 
the December 1999 diagnosis was seasonal allergic rhinitis.  

For the limited purpose of determining well groundedness, the 
medical evidence included an in-service diagnosis of an 
allergic disorder.  The diagnosis was seasonal pollinosis in 
May 1962 and August 1967, hay fever in April 1963, hay fever 
syndrome in May 1965, allergic rhinitis in October 1967, and 
seasonal rhinitis in August 1968.  

The claim is not well grounded because the medical evidence 
did not include a nexus opinion relating a current diagnosis 
of environmental allergies or seasonal rhinitis to active 
service.  Instead, the December 1999 examiner opined that 
there was insufficient evidence to determine whether previous 
exacerbations of seasonal allergic rhinitis in service 
contributed to the severity of the veteran's current symptoms 
of allergies.  Accordingly, the claim of entitlement to 
service connection for an allergic disorder is not well 
grounded.  

In any event, seasonal and other acute allergic 
manifestations subsiding on the absence of or removal of the 
allergen are generally to be regarded as acute diseases, 
healing without residuals.  See 38 C.F.R. § 3.380 (1999).  
Thus, even if the claim were well grounded, which it is not, 
service connection could not be granted for seasonal allergic 
rhinitis.  

The veteran and his representative contended that pre-
existing allergies were aggravated by active service.  
However, as lay persons, they are not competent to diagnose 
the cause of his current allergies.  While a lay person is 
competent to provide evidence on the occurrence of observable 
symptoms during and following service, such a lay person is 
not competent to make a medical diagnosis or render a medical 
opinion which relates a medical disorder to a specific cause.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  

The foregoing discussion is sufficient to inform the veteran 
of the elements necessary to complete an application to 
reopen the claim.  See Graves v. Brown, 8 Vet. App. 522 
(1996); Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995); 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  The VA cannot assist 
in any further development of this claim because it is not 
well grounded.  38 U.S.C.A. § 5107(a); Morton v. West, 13 
Vet. App. 205 (1999).  


ORDER

Entitlement to service connection for an allergic disorder is 
denied.  





		
	V. L. Jordan
	Member, Board of Veterans' Appeals


 

